Citation Nr: 0318581	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from July 1957 to June 
1962.

The current appeal arose from an October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The RO denied entitlement to 
an increased (compensable) evaluation for hemorrhoids.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.
FINDING OF FACT

Hemorrhoids are productive of not more than mild or moderate 
impairment, with no examination evidence of being large or 
thrombotic; irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002);  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7336 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran underwent excision of a thrombosed hemorrhoid when 
hospitalized in December 1957.

In March 1998 the RO granted entitlement to service 
connection for hemorrhoids with assignment of a 
noncompensable evaluation effective October 3, 1997.

The veteran filed a claim of entitlement to an increased 
(compensable) evaluation for hemorrhoids in April 2001.

VA conducted a special rectal and anus examination of the 
veteran in October 2001.  He complained that his hemorrhoids 
were raw and burned, and that he had fecal incontinence with 
coughing or sneezing.  He stated that he tried wearing pads 
but they made the burning and rawness worse.  He stated that 
he had to change his underwear three or four times per day, 
and also noticed soilage on awakening in the morning.

On examination of the rectum there was some redness 
pararectal with tenderness.  There was no active bleeding.  
There were no external hemorrhoids.  Internally, there was 
tenderness to the internal mucosa.  No significant internal 
hemorrhoids were palpated; however, there was extreme 
tenderness secondary to irritation of mucosa.  Rectal tone 
was 4 over 5.  There was soilage in his underwear on 
examination.  No pads were worn on the day of examination.  
The diagnostic impression was decreased rectal tone with 
chronic mucosal irritation.

Associated with the claims in support of the current claim 
was a substantial quantity of VA treatment records dated 
during the immediate previous years which were virtually 
silent as to hemorrhoids but referable to numerous disorders 
not the subject of the current appeal.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (2002).  In considering residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over the past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2002); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7 (2002).

A noncompensable evaluation may be assigned for mild or 
moderate internal or external hemorrhoids.  A 10 percent 
evaluation may be assigned when they are large or thrombotic; 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation may be 
assigned with persistent bleeding and with secondary anemia, 
or with fissures.  38 C.F.R. § 4.114: Diagnostic Code 7336 
(2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub. nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  However, nothing in section 5103A precludes VA from 
providing such assistance as the Secretary considers 
appropriate.  38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  These new regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
under the circumstances of this case.

In April 2001 the RO advised the veteran of the VCAA.  The RO 
advised the veteran to identify any evidence not already of 
record, and to complete authorization forms (VA Forms 21-
4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal.  The RO advised 
the veteran that it would obtain such records if their 
release were authorized.  The RO also advised him of the 
types of evidence required to substantiate his claim.  In 
doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
him, and which would be provided by VA, the RO advised that 
it would obtain all evidence identified and/or authorized for 
release by the veteran.  38 C.F.R. § 5103(a) (West 2002);  
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.

In particular, through issuance of the October 2001 rating 
decision, and the March 2002 Statement of the Case, the 
veteran has been given notice of the requirements for 
entitlement to an increased (compensable) evaluation for his 
hemorrhoids.  The RO also provided the veteran with the 
reasons his claim could not be granted based upon the 
evidence of record.

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  The evidence includes complete VA medical 
treatment reports.  

The veteran has not alleged that there are other medical 
records or other evidence not already obtained by the RO.  
The RO has afforded the veteran an examination to address the 
nature and extent of severity of his hemorrhoids.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 2002); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.


Compensable Evaluation for Hemorrhoids

The Board's review of the evidentiary record discloses that 
the medical treatment reports submitted in support of the 
veteran's claim are essentially silent with respect to any 
treatment for hemorrhoids, and are referable to multiple 
disorders not on appeal.  The most recent formal VA 
examination of record clearly shows that the veteran's 
hemorrhoids are at most not more than mildly or moderately 
disabling, consistent with the current noncompensable 
evaluation.  The report showed that there were no external 
hemorrhoids or active bleeding.  Decreased rectal tone with 
chronic mucosal irritation was diagnosed.  The examination 
report is negative for internal or external hemorrhoids which 
are large or thrombotic, irreducible, with excessive 
redundant tissue evidencing frequent recurrences.  In other 
words, the governing criteria for assignment of the next 
higher evaluation of 10 percent have not been met.

There does not exist a question as to which of two 
evaluations would more properly classify the severity of the 
veteran's hemorrhoids.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of thee evidence is against the claim for an 
increased (compensable) evaluation for hemorrhoids.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided, discussed, and applied the criteria for 
assignment of an extraschedular evaluation, it did not grant 
entitlement to increased compensation benefits on this basis.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

As to the disability picture presented in this claim, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased (compensable) evaluation for 
hemorrhoids is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

